Citation Nr: 0912660	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Appellant is the surviving spouse of a Veteran who had 
active service from September 1943 to March 1946.  The 
Veteran died in March 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
is from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The Veteran died in March 2004.  The death certificate 
lists the primary cause of death as respiratory failure 
caused by a traumatic head and neck injury which occurred as 
a result of a fall onto concrete.  Congestive heart failure 
was also listed as a contributory cause of death.

2.  At the time of death the Veteran was service-connected 
for bilateral hearing loss, rated as 90 percent disabling.

3.  There is no competent evidence of record that the 
Veteran's service-connected bilateral hearing loss was a 
principle or contributory cause of his death.

4.  There is no competent evidence of a link between the 
causes of the Veteran's death and his military service.


CONCLUSION OF LAW

The Veteran's death was not caused by, nor was it 
substantially or materially contributed to by, an injury or 
disease incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the Appellant dated in June 
2004 and July 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing her about the information and evidence not of 
record that was necessary to substantiate her cause of death 
claim; (2) informing her about the information and evidence 
the VA would seek to provide; and (3) informing her about the 
information and evidence that she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

However, with regards to the content of VCAA notice, the 
Board observes that the VCAA notice letters were not fully 
complaint with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In Hupp, the United States Court of Appeals for 
Veterans Claims (Court) addressed VA's 38 U.S.C.A. § 5103(a) 
notice obligation in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits under 38 
U.S.C.A. § 1310.  The Court held that, because the RO's 
adjudication of a DIC claim hinges first on whether a veteran 
was service-connected for any condition during his or her 
lifetime, the § 5103(a) notice in such a claim must include 
1) a statement of the conditions (if any) for which a veteran 
was service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and 3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp, 21 Vet. App. at 
352-53.  The Court also held that when a claimant's DIC 
application and accompanying evidence expressly raises a 
specific issue regarding, or the evidence submitted in 
connection with it relates to, a particular element of a 
claim, the VA is required to provide notice that informs the 
claimant of how to substantiate the assertion advanced, and 
takes into account the evidence submitted in connection with 
the application.  Id. at 353.  

The RO's notice did not fulfill the Hupp requirements in that 
the VCAA notice letters did not list the Veteran's service-
connected hearing loss, nor did they say how his previously 
service-connected condition could be a primary or 
contributory cause of death.  Therefore, there is a content 
error in the VCAA notice provided to the Appellant.     

In this regard, in Sanders v. Nicholson, 487 F.3d 881, 888 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that any error 
by the VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) concerning any element 
of a claim, is presumed prejudicial.  Further, the VA, not 
the appellant, has the burden of rebutting this presumption 
by showing that the error was not prejudicial to the 
appellant in that it does not affect the essential fairness 
of the adjudication.  To do this, VA must demonstrate:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F. 3d at 889.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37, 46 (2008).  

Here, the Board finds that the presumption of prejudice due 
to the content error by not providing proper Hupp notice for 
her DIC claim has been rebutted for two reasons:  (1) based 
on the communications sent to the Appellant over the course 
of this appeal, she has actual knowledge of the evidence that 
she is required to submit to substantiate her claim; and (2) 
based on her contentions and the communications provided to 
her by VA over the course of this appeal, a reasonable person 
would understand what is needed to prove her claim.

Specifically, the Appellant and her representative submitted 
a notice of disagreement (NOD) dated in September 2004, a 
substantive appeal (Form 9) dated in July 2005, and an 
Informal Brief Of Appellant In Appealed Case dated in 
February 2009, all of which show actual knowledge of the 
evidence required to prove her DIC claim.  Notably, she 
stated in these documents her explanation for how she 
believes the Veteran's hearing loss caused his death.  

Moreover, the July 2005 statement of the case (SOC) provided 
the Appellant with a summary of the pertinent evidence as to 
her cause of death claim, a citation to the pertinent laws 
and regulations governing her cause of death claim, and a 
summary of the reasons and bases for the RO's decision to 
deny her cause of death claim.  This provided her with a 
reasonable opportunity to understand the reasons for the 
denial of her claim.  Overall, given this knowledge, the 
Board concludes that the Appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
her DIC claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  Therefore, the 
presumption of prejudice due to a content error for her cause 
of death claim has been rebutted.  

The RO did not, however, provide VCAA notice that an 
effective date for the award of benefits will be assigned 
if DIC benefits are awarded, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, 
since DIC benefits are being denied, no effective date will 
be assigned on this basis, so not providing additional notice 
concerning this downstream element of the claims is moot and, 
therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, a further 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is not required in this case 
based on the lack of Dingess notice.  

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the Appellant all necessary VCAA notice 
prior to initially adjudicating her claim in August 2004, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure the Appellant receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of her claim, such that the intended purpose 
of the notice is not frustrated and she is still provided 
proper due process.  In other words, she must be given an 
opportunity to participate effectively in the processing of 
her claim.  The Federal Circuit Court recently held that a 
SOC or a supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, however, although the RO readjudicated the claim in a 
SOC after providing some of the elements of VCAA notice, the 
RO then provided additional VCAA notice in July 2005, but did 
not readjudicate the claim by way of a subsequent SSOC.  
Under the above caselaw, the timing defect in VCAA notice was 
not rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the Appellant 
did not submit any additional pertinent evidence in response 
to the July 2005 VCAA letter.  In fact, in a July 2005 
statement in support of claim, she stated she had no 
additional evidence or information to provide to the VA.  
Therefore, the absence of a subsequent SSOC after this notice 
is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here 
for the timing error.  

As for the duty to assist required under 38 U.S.C.A. § 5103A, 
the RO has obtained the Veteran's service treatment records 
(STRs) and two VA medical examinations related to the 
Veteran's service connection claim.  The Appellant has 
submitted personal statements, and a death certificate.  

The Board finds that the evidence here does not require that 
a separate VA medical opinion be obtained with respect to the 
Appellant's DIC claim.  In this vein, the Board acknowledges 
the recent Federal Circuit cases of DeLaRosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 
1345 (Fed. Cir. 2008), which held that 38 U.S.C.A. § 5103A(a) 
does not require the VA to assist a claimant in obtaining a 
medical opinion or examination in a DIC claim when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, there is no 
evidence of dizziness connected to the Veteran's hearing 
loss.  In fact, in his February 2004 VA examination, which 
was undertaken specifically to determine the extent of the 
effects of his hearing loss, the Veteran specifically denied 
experiencing vertigo.  Consequently, there is no reasonable 
possibility of substantiating this claim, and a medical 
opinion is not warranted.  Therefore, the Board is satisfied 
that the duty to assist required under 38 U.S.C.A. § 5103A 
has been met.

Governing Laws and Regulations  - Cause of Death

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5(a); see generally 38 U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 
3.303.

The VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  The debilitating effects of a service-connected 
disability must have made him materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, as discussed above, 
or by use of applicable presumptions, if available.  
38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Analysis  - Cause of Death Claim

In this case, the Veteran died on March [redacted], 2004.  He was 84 
years old.  The death certificate lists the principal cause 
of death as respiratory failure due to traumatic head and 
neck injury which occurred due to a fall onto concrete.  
Congestive heart failure was also listed as a contributory 
cause.  At the time of his death the Veteran was service-
connected for bilateral hearing loss rated as 90 percent 
disabling.

The Appellant asserts that the Veteran's bilateral hearing 
loss was a contributory cause of his death.  She argues that 
he fell as a result of dizzy spells which were caused by his 
hearing loss.  See the Appellant's NOD dated in September 
2004, Form 9 dated in July 2005, and Informal Brief Of 
Appellant In Appealed Case dated in February 2009.

With regard to the Veteran's service-connected bilateral 
hearing loss, there is no competent evidence of record that 
his bilateral hearing loss disorder was a principal or 
contributory cause of his death.  38 C.F.R. § 3.312(a).  That 
is, the Board finds no competent evidence of a nexus between 
the causes of his death listed on death certificate and his 
service-connected hearing loss.  38 C.F.R. §§ 3.1(k), 3.303; 
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); Van Slack, 5 Vet. App. at 502 (1993).  The 
death certificate does not mention his service-connected 
bilateral hearing loss as either a principal or contributory 
cause of his death.  

Furthermore, there is also no other medical evidence in the 
claims file suggesting his already service-connected 
bilateral hearing loss contributed to the causes of his 
death, despite the Appellant's lay contentions to the 
contrary.  The Board emphasizes that it is not sufficient to 
show these disorders casually shared in producing death, but 
rather it must be shown there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  The Appellant argues that the 
Veteran's bilateral hearing loss caused him to experience 
dizzy spells.  She argues that this caused his fall which 
caused his death.  However, his STRs are negative for any 
complaint, treatment, or diagnosis of dizziness, and there is 
no record of dizziness in the file.  In fact, one month 
before his death the Veteran denied to a VA medical examiner 
that he experienced any vertigo.  See VA medical examination 
dated in February 2004.  The fact that two medical 
examinations failed to discover any evidence of dizzy spells 
related to the Veteran's hearing loss outweighs the 
Appellant's assertions to the contrary.

Finally, with regard to the nonservice-connected causes of 
death listed on his death certificate - specifically, the 
Veteran's respiratory failure, head and neck injuries, as 
well as his congestive heart failure, there is no competent 
evidence of a relationship between these disorders and the 
veteran's period of military service from September 1943 to 
March 1946.  38 C.F.R. § 3.1(k), 3.303; Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
Van Slack, 5 Vet. App. at 502 (1993).  

Further, the Veteran's STRs are negative for any complaint, 
treatment, or diagnosis of these disorders.  In fact, the 
medical evidence shows the Veteran was not diagnosed with any 
of these disorders until decades after his discharge from 
service.  The first evidence of his head and neck injuries 
was from two weeks prior to his death, around March 1, 2004.  
The death certificate indicated that the respiratory failure 
and the head and neck injury as having an onset from the 
Veteran's fall onto the concrete, about 14 days prior to 
death.  In addition, there is no evidence of any history of 
congestive heart failure prior to the Veteran's death in any 
of the medical records in the file.  The Federal Circuit 
Court has determined that such a lapse of time is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Therefore, service connection for these disorders may not be 
established based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  In any event, the 
Appellant-widow never specifically contended, and the 
evidence presented by the record does not otherwise 
establish, that the causes of death listed on the death 
certificate began during the veteran's time in service.  In 
fact, the evidence weighs against any such connection. 

The Board emphasizes that, although the Appellant is 
competent to report her observations on the Veteran's 
symptoms of dizziness before his death, she is not competent 
to render an etiological opinion as to the medical cause 
of his death, absent evidence showing that she has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for the cause of the Veteran's death, such 
that there is no reasonable doubt to resolve in the 
Appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


